Citation Nr: 0217610	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  97-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation beyond 10 percent 
for the residuals of a fracture of the mandible with 
internal derangement of the left temporomandibular joint.

2.  Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the right maxilla.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (the appellant) served on active duty from 
October 1973 to July 1976 and from December 1981 to March 
1988.

This matter arose from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Lincoln, Nebraska, which, in pertinent part, granted service 
connection for a fractured mandible and a fractured right 
maxilla and assigned noncompensable disability evaluations 
for each.  In an August 1999 rating decision, the RO 
assigned a 10 percent disability evaluation for the 
residuals of a fracture of the mandible with internal 
derangement of the left temporomandibular joint.  The Board 
of Veterans' Appeals (Board) remanded the veteran's claims 
in June 1998, and again in September 2000.  During the 
course of the appeal, the veteran's claims file was 
initially transferred to the St. Petersburg, Florida RO, and 
has now been transferred to the RO in New Orleans, which is 
the current jurisdictional RO of record.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.   

2.  The veteran has limitation of motion of his 
temporomandibular articulation that is no more than slight 
or mild; his vertical opening is from 30 to 35 mm vertically 
and he has bilateral limits of 10 mm.  There is no malunion 
of the mandible.  

3.  There is no malunion or nonunion of the maxilla.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating beyond 10 percent 
for residuals of a fracture of the mandible with internal 
derangement of the left temporomandibular joint have not 
been met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.14, 4.31, 4.150, Diagnostic Codes 9903, 
9904, 9905 (2002).  

2.  The criteria for a compensable rating for residual of a 
fracture of the right maxilla have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.14, 4.31, 4.150, Diagnostic Code 9916 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(2002).  This law sets 
forth requirements for assisting a claimant in developing 
the facts pertinent to his or her claim.  In this regard, 
the Board notes that VA fulfilled its duty to assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the issue 
on appeal.  The veteran's service medical records and 
private medical records have been obtained, and the veteran 
has been afforded several VA examinations.  The statement of 
the case and supplemental statements of the case provided to 
the veteran and his representative, as well as additional 
correspondence to the veteran, informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  In addition, in this regard, in May 
2001, the RO contacted the veteran and notified him of the 
evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claims.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Disability ratings are determined by evaluating the extent 
to which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  If two ratings are 
potentially applicable, the higher rating will be assigned 
if the disability more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation 
in accordance with changes in a veteran's condition.  Thus, 
it is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  See 38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may 
be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the issues on appeal stem from an 
initial grant of service connection and the assignment of an 
initial evaluation for the veteran's disabilities.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See	 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The veteran seeks increased evaluations for his service-
connected residuals of a fracture of the mandible and for 
his service-connected residuals of a fracture of the right 
maxilla.  The Board notes that his disabilities are rated 
under the provisions of Diagnostic Codes 9905, and 9916, 
respectively.

In July 1995, the veteran underwent a VA examination for 
disability evaluation. It was noted that if the veteran did 
a lot of chewing, he had some crepitation of the jaw.  X-
rays showed marked irregularity of the lateral aspect of the 
right maxillary sinus and irregularity regional to the angle 
of the mandible on the right.  

In January 1997, it was reported that the veteran was seen 
at a VA facility for follow-up from the prior VA 
examination.  It was noted that the veteran complained of 
mandible malalignment, TMJ with clicking and discomfort at 
biting down.  Examination confirmed clicking with opening 
and closing of the mouth and increased wear on the teeth on 
the left side of the mouth.  

On VA examination in March 1997, the veteran complained of 
tightness in his lower jaw which was sore and ached, mostly 
on the left side.  Examination revealed that there was no 
audible click on auscultation.  The vertical interim size 
measured 41 mm and the lateral excursions approached 10 mm 
to the right and left without deviation on vertical opening.  
Occlusion was functional except for a deep overbite.  The 
pertinent diagnosis was, status post fracture of the 
mandible.  

The veteran testified at a personal hearing in February 
1997.  He reported having tenderness, difficulty chewing, 
displacement of his jaw requiring him to physically put his 
jaw back in place, and needing to take smaller bites.  In 
addition, he testified that he had been treated by a dentist 
in 1988, and that a mouth guard had been designed to assist 
him with teeth grinding.  

The veteran was examined by VA in March 1997.  On 
examination, it was reported that a pop or click was not 
able to be heard on the right or left TMJ.  The examiner 
noted that no X-rays were taken, and that the veteran had 
reported that X-rays had been taken "just before" his 
appointment.  The examiner made reference to those reports.  
Vertical interim size measured 41mm and there was no 
deviation.  It was noted that the veteran had an overbite, 
and that otherwise, occlusion appeared to be functional.  On 
VA dental examination in September 1997, tenderness on the 
left side with all movements was noted.  

The veteran was examined by VA in April 1999.  He complained 
of grinding his teeth and noise related to the left side of 
his mandible.  He reported that when eating certain foods, 
like apples or corn, his mandible locked open and that he 
has to push it back into a closing position.  He reported 
that this happened about 10-15 times a year.  Examination 
showed an altered sensation along the right infraorbital 
nerve distribution, and a residual depressed zygomatic bone 
eminence.  Lateral movement of the lower jaw was to 3 mm on 
the left and to 5mm on the right.  Opening of the mouth was 
to 40 mm inter incisal maximum.  A closing click was noted 
on the left TM joint on auscultation.  X-rays showed 
decreased joint space of the left TM joint.  The pertinent 
impression was, internal derangement, left TM joint; rule 
out displaced articular disc, left TM joint; paresthesia, 
right infraorbital nerve; and depressed right zygomatic 
bone, residual, post-trauma.  

The veteran was examined by VA in April 2002.  He stated 
that his lower jaw locks open on occasion, and that he 
manipulates it to correct the problem.  Examination showed 
that there was no scarring.  Paresthesia of the external 
cheek on the right was reported, and noted to be consistent 
with infraorbital nerve damage.  Limitation of motion was 
noted to be slight or mild.  The vertical opening was 30 to 
35 mm range vertically.  He had normal bilateral limits of 
10 mm.  There were no speech abnormalities, no dysfunctions.  
There were no malocclusions.  The disability effect on 
everyday activity was reported to be none.  It was noted by 
the examiner that he did a complete clinical examination and 
association with panoramic radiographs for the clinical and 
diagnostic modalities.  The pertinent diagnosis was: status 
post facial trauma with mild limited vertical limitation of 
motion.  

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. 4.150 
(2002).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of 
the maxilla or mandible and where the lost masticatory 
surface cannot be restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. 4.150, Diagnostic 
Codes 9900-9916 (2002).  

The Board notes that, effective June 8, 1999, the foregoing 
regulations were combined into a new version of 38 C.F.R. § 
3.381, but there has been no substantive change in the legal 
provisions which would affect the present case.  See 38 
C.F.R. § 3.381 (2002); 64 Fed. Reg. 30392 (1999).  

A condition of the jaw may be rated based on any nonunion or 
malunion of the mandible, or based on any associated 
limitation of motion of the temporomandibular articulation.  
38 C.F.R. § 4.150, Diagnostic Codes 9903, 9904, 9905 (2002).  
Nonunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  Moderate associated 
disability warrants a 10 percent evaluation.  A 30 percent 
evaluation requires severe disability.  38 C.F.R. § 4.150, 
Diagnostic Code 9903.  Diagnostic Code 9904 provides that 
malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation 
is warranted with slight displacement.  A 10 percent 
evaluation reflects moderate displacement and a 20 percent 
rating is permitted when the displacement is severe.  38 
C.F.R. 4.150, Diagnostic Code 9904.  

Limitation of motion of the temporomandibular articulation 
from 31 to 40 millimeters (mm.) or range of lateral 
excursion from 0 to 4 mm. warrants a 10 percent evaluation.  
A 20 percent rating requires that motion be limited from 21 
to 30 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

Malunion or nonunion of the maxilla warrants a 
noncompensable evaluation when it is manifested by slight 
displacement.  When manifested by moderate displacement, 
malunion or nonunion of the maxilla is evaluated at 10 
percent.  When manifested by severe displacement, a 30 
percent evaluation is warranted.  38 C.F.R. Part 4, 
Diagnostic Code 9916.  

The United States Court of Veterans Appeals (Court) has held 
that, when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Diagnostic Code 9904, is a code that 
considers range of motion and other factors.  A rating must 
be coordinated with the impairment of function.  38 C.F.R. § 
4.21.  Accordingly, the Board finds that the Court's 
decision in DeLuca is applicable to the case at hand.  See 
also Johnson v. Brown, 9 Vet. App. 7 (1996).  

A.  Residuals of a Fracture of the Mandible with Internal 
Derangement of the Left Temporomandibular Joint

The record does not reveal that the veteran has malunion or 
nonunion of the mandible, thus, an increased evaluation 
under Diagnostic Code 9903 or 9904 is not warranted.  It is 
noted that on recent VA examination in April 2002, the 
examiner noted that there were no malocclusions.  In 
addition, the veteran is not entitled to an increased 
evaluation under Diagnostic Code 9905 since he does not have 
motion limited from 21 to 30 mm.  On the recent VA 
examination, motion was noted to be from 30 to 35 mm.  
Previous examinations showed opening of the mouth to 41 mm 
in 1997 and to 40 mm 1999.  Thus, the criteria for an 
increased evaluation is not shown at any time during the 
appeal period.  

The Board has considered the findings in DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The recent VA 
examiner noted that the veteran did not have any speech 
abnormalities and no dysfunctions.  It was also reported 
that there was no disability effect on everyday activity.  
In 1997, it was noted that other than an overbite, his 
occlusion was functional.  Thus, the Board finds that an 
increased rating based on functional impairment is not 
warranted.  


B.  Residuals of a Fracture of the Right Maxilla

In order to grant a compensable evaluation for residuals of 
a fracture of the right maxilla, there must be a showing of 
moderate displacement under Diagnostic Code 9916.  Here, the 
evidence during the entire appeal period shows no 
dysfuctions and no malocclusions.  While some clicking of 
the mandibular joint was noted on examination in 1999, the 
evidence fails to show any more than slight impairment of 
the maxilla, and thus a compensable evaluation is not 
warranted at this time.

The Board next notes that pursuant to Diagnostic Codes 9914 
and 9915, compensable ratings can be assigned where there is 
loss of some of the maxilla. However, the Board notes that 
the evidence in this case does not show that the veteran has 
any loss of his maxilla.  As such, a compensable rating 
under Diagnostic Code 9914 or 9915 is not warranted.  


Extra-Schedular Considerations

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate 
by the Board.  The veteran has not indicated that either of 
his disabilities affects his employment in any way, and the 
record does not show that he has had frequent 
hospitalizations due to either of these disabilities.  And, 
as is apparent from the foregoing discussion, it cannot be 
said that the schedular rating criteria are inadequate in 
this instance.   


ORDER

An initial evaluation beyond 10 percent for the residuals of 
a fracture of the mandible with internal derangement of the 
left temporomandibular joint is denied.

An initial compensable evaluation for the residuals of a 
fracture of the right maxilla is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

